Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to amendment filed on 11/30/2021.  Claims 1, 3, 4, 6-15 and 17-22 are now pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Duncan on 2/8/22.
The application has been amended as follows: 

AMENDMENT to Claims

1.  (Currently Amended) A system for generating an improved user interface for displaying a significance of an association between one entity and a set of other entities, the system comprising:
a processor and a memory, the memory comprising a set of services accessible using client-based applications on an other system, the set of services adapted to:
generate, by a fingerprint extraction module, a fingerprint for the one entity and a set of fingerprints for the set of other entities, wherein the fingerprint for the one entity comprises a data structure having a quadruple that identifies a characteristic of the one entity, wherein the quadruple comprises an attribute identifier that identifies an entity characteristic, an attribute-type identifier that identifies a category for the entity characteristic, an attribute value for the attribute identifier, and an attribute weight that identifies a level of significance of the characteristic, and wherein each fingerprint in the set of fingerprints is associated with an entity in the set of other entities;
determine the significance of the association between the one entity and each of the entities in the set of other entities based at least in part on the fingerprint and the set of fingerprints, and based at least in part on a set of association criteria, the significance of the relationship being a derived numerical value;
generate an interactive user interface that provides access to a graphical representation of the significance of the association between the one entity and the set of other entities, the interactive user interface comprising:
a query frame adapted to provide for user specification of the one entity;
a matrix frame adapted to display a set of significantly associated entities from the set of other entities and corresponding fingerprints from the set fingerprints, the set of significantly associated entities being entities from the set of other entities meeting a threshold value for the significance of the association with the one entity; and
wherein the fingerprint extraction module adds a new quadruple to the data structure based on a connected vertex in the graphical representation between the one entity and an entity in the set of other entities; 
wherein the connected vertex is defined by user-specified criteria; and
wherein the connected vertex is identified by processing a set of edges in the graphical representation.

15.  (Currently Amended) A computer-implemented method for generating, by a system comprising a processor and a memory, an improved user interface for displaying a significance of an association between one entity and a set of other entities, the improved user interface accessible by a client-based application on another system, the method comprising:
generating, by a fingerprint extraction module, a fingerprint for the one entity and a set of fingerprints for the set of other entities, wherein the fingerprint for the one entity comprises a data structure having a quadruple that identifies a characteristic of the , wherein the quadruple comprises an attribute identifier that identifies an entity characteristic, an attribute-type identifier that identifies a category for the entity characteristic, an attribute value for the attribute identifier, and an attribute weight that identifies a level of significance of the characteristic, and wherein each fingerprint in the set of fingerprints is associated with an entity in the set of other entities;
determining, by an association module, the significance of the association between the one entity and each of the entities in the set of other entities based at least in part on the fingerprint and the set of fingerprints, and based at least in part on a set of association criteria, the significance of the relationship being a derived numerical value;
generating, by an interface module, an interactive user interface that provides access to a graphical representation of the significance of the association between the one entity and the set of other entities, the generated interactive user interface comprising:
a query frame adapted to provide for user specification of the one entity;
a matrix frame adapted to display a set of significantly associated entities from the set of other entities and corresponding fingerprints from the set fingerprints, the set of significantly associated entities being entities from the set of other entities meeting a threshold value for the significance of the association with the one entity; and
wherein the fingerprint extraction module adds a new quadruple to the data structure based on a connected vertex in the graphical representation between the one entity and an entity in the set of other entities; 
wherein the connected vertex is defined by user-specified criteria; and
wherein the connected vertex is identified by processing a set of edges in the graphical representation.

Allowable Subject Matter
Claims 1, 3, 4, 6-15 and 17-22 are allowed, renumbered as claims 1-19, respectively.

Claims 1 and 15 are allowable because the best prior art of record or that encountered in searching for the invention, fails to disclose or suggest generating a set of fingerprints by a fingerprint extraction module for a set of entities, wherein the fingerprint for the one entity comprises a data structure having a quadruple that identifies a characteristic of the one entity, wherein the quadruple comprises an attribute identifier that identifies an entity characteristic, an attribute-type identifier that identifies a category for the entity characteristic, an attribute value for the attribute identifier, and an attribute weight that identifies a level of significance of the characteristic, and wherein each fingerprint in the set of fingerprints is associated with an entity in the set of other entities, an interactive user interface comprising a query frame adapted to provide for user specification of the one entity, and a matrix frame, wherein the fingerprint extraction module adds a new quadruple to the data structure based on a connected vertex in the graphical representation between the one entity and an entity in the set of other entities, wherein the connected vertex is defined by user-specified criteria, and wherein the connected vertex is identified by processing a set of edges in the graphical representation, as claimed, including other claim provisions.
Claims 3, 4, 6-14 and 17-22 depend from independent claims 1 and 15 respectively, and therefore are allowable on the merits.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the field of data extracting and processing:

USPN.  2017/0011092	USPN.  2017/0351752	USPN.  2018/0373959


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019.  The examiner can normally be reached on M-F 7-4 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





February 10, 2022
/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2153